Citation Nr: 0936895	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-23 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral flat 
feet.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.  

3.  Entitlement to service connection for a low back 
disability on a de novo basis.

4.  Whether the reduction of the disability evaluation from 
20 percent to 10 percent, effective January 1, 2005, for a 
service-connected right knee disability was proper, to 
include restoration of the 20 percent evaluation.  

5.  Entitlement to an evaluation in excess of 10 percent for 
a service connected right knee disability. 

6.  Whether the reduction of the disability evaluation from 
20 percent to 10 percent, effective January 1, 2005, for a 
service-connected left knee disability was proper, to include 
restoration of the 20 percent evaluation.  

7.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to April 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Veteran appeared at a hearing at the RO before the 
undersigned Veterans Law Judge in December 2008.  A 
transcript of this hearing is in the claims folder. 

The issues pertaining to the evaluation of the Veteran's knee 
disabilities have been characterized by the RO as entitlement 
to increased evaluations.  The record shows that the 
evaluations for the Veteran's knee disabilities were each 
reduced from 20 percent to 10 percent in October 2004.  The 
Veteran contends not only that this reduction was improper 
and that the 20 percent evaluation should be restored, but he 
also contends that he is entitled to an evaluation greater 
than 20 percent for each knee.  Therefore, these issues have 
been characterized by the Board to reflect this history and 
the Veteran's contentions.  

The RO has reopened the Veteran's previously denied claims 
for service connection for bilateral flat feet and a back 
disability and considered them on a de novo basis.  However, 
a determination on whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider an underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether new and material evidence has 
been presented to reopen the claims for service connection 
for bilateral flat feet and a back disability, to include as 
secondary to his service connected knee disabilities.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2008).  The issues have been characterized to 
reflect this necessity.  

The Veteran submitted additional evidence to the Board in 
February 2009.  He has submitted a waiver of initial RO 
review of this evidence. 

The issues of entitlement to service connection for a low 
back disability to include as secondary to his service 
connected knee disabilities on a de novo basis and 
entitlement to increased evaluations for a right knee 
disability and a left knee disability are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral flat feet 
was initially denied in a September 2002 rating decision; 
although the Veteran initiated an appeal by submitting a 
notice of disagreement and he was issued a statement of the 
case, he did not perfect the appeal by submitting a 
substantive appeal.  

2.  The evidence received since the September 2002 rating 
decision is cumulative of that previously submitted, and does 
not purport to relate the Veteran's flat feet to either 
active service or his service connected knee disabilities.  

3.  Entitlement to service connection for a low back 
disability was initially denied on a direct basis in a 
September 2002 rating decision and on a secondary basis in a 
May 2003 rating decision; although the Veteran initiated an 
appeal of these decisions by submitting a notice of 
disagreement and he was issued a statement of the case, he 
did not perfect the appeal by submitting a substantive 
appeal.

4.  The evidence received since the September 2002 and May 
2003 rating decisions includes testimony of the Veteran 
pertaining to a work injury reportedly caused by his service 
connected knee disabilities that was not previously 
considered, and which purports to relate his back disability 
to this injury.  

5.  Following the issuance of a rating decision that outlined 
the reasons for the proposed reduction in evaluation for the 
Veteran's right and left knee disabilities, he was provided 
with notification and more than 60 days to respond before a 
rating decision was issued to complete the reduction, 
effective from the last day of the month in which the 60 day 
period from the date of notice to the Veteran expired.  

6.  The 20 percent evaluations for the Veteran's knee 
disabilities had been in effect for more than five years; 
however, the examinations on which the reductions were based 
were every bit as full and complete than those on which the 
20 percent evaluations were authorized, and the medical 
evidence failed to show moderate impairment of either knee 
due to laxity or subluxation, flexion limited to 30 degrees, 
or extension limited to 15 degrees. 


CONCLUSIONS OF LAW

1.  The September 2002 rating decision that denied 
entitlement to service connection for bilateral flat feet is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the September 2002 rating 
decision is not new and material and the claim for service 
connection for bilateral flat feet may not be reopened.  38 
C.F.R. § 3.156(a) (2008).

3.  The September 2002 and May 2003 rating decisions that 
denied entitlement to service connection for a low back 
disability are final.  38 U.S.C.A. § 7105 (West 2002).

4.  Evidence received since the May 2003 rating decision is 
new and material, and the claim for service connection for a 
low back disability is reopened.  38 C.F.R. § 3.156(a) 
(2008).

5.  The criteria for a restoration of a 20 percent evaluation 
for the Veteran's right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 
3.321(b), 3.344, 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5019, 
5257, 5260, 5261 (2008).

6.  The criteria for a restoration of a 20 percent evaluation 
for the Veteran's left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 
3.321(b), 3.344, 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5019, 
5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.

In this case, the Veteran was provided with notice prior to 
the initial adjudication for the request to reopen a claim 
for service connection for pes planus in a May 2004 letter.  
Similarly, a July 2005 letter was provided to the Veteran 
prior to the initial adjudication of his request to reopen a 
claim for service connection for his low back disability.  
These letters contained the notice required by Pelegrini.  
These letters further provided the Veteran with the required 
information pertaining to reopening previously denied claims 
based on the submission of new and material evidence. Kent v. 
Nicholson, 20 Vet. App. 1, (2006).

The Veteran was provided with information pertaining to his 
claims for increased evaluations in a letter dated May 2008.  
Although this information was not provided to him until after 
the decision on appeal was issued, this timing defect is 
remedied by the fact that the Veteran has been provided ample 
opportunity to respond to this notice.  The Board finds that 
the duty to notify the Veteran has been met for all of his 
claims.  Additionally the matter has been readjudicated since 
that notice.  

As for the notice required by Dingess, Veteran status has 
been established and is not at issue in this case.  The May 
2004 and July 2005 letters notified the Veteran of the need 
to submit evidence of the existence of a disability and a 
relationship between that disability and active service.  

The Veteran had not been provided information pertaining to 
the assignment of disability evaluations or effective dates 
in regards to his claims for service connection for pes 
planus or a low back disability.  However, as the Board will 
find that he has not submitted new and material evidence to 
reopen his claim for service connection for flat feet, it 
will be denied and neither a disability evaluation nor an 
effective date will be assigned.  The claim for service 
connection for a low back disability will be reopened and 
remanded, at which time the Veteran may be provided with 
additional notification.  Therefore, the Veteran's claims are 
not prejudiced by the failure to provide him with this 
information.  The Board notes that the Veteran has not argued 
that he was harmed by the failure to receive this 
information.  Therefore, the Board finds that the duty to 
notify the Veteran has been met for all issues on appeal.  

Regarding the issues for the reduction in evaluation for the 
Veteran's knee disabilities, the notification procedures are 
found at 38 C.F.R. § 3.105(e).  The Board finds that these 
procedures were implemented correctly and will discuss this 
matter in more detail below.  

The Board further finds that the duty to assist the Veteran 
had been completed.  The Veteran has been afforded VA 
examinations of his disabilities and relevant opinions have 
been obtained.  All VA treatment records have been obtained.  
Records have also been obtained from the Social Security 
Administration (SSA).  There is no indication of any 
outstanding VA or private medical records that are relevant 
to these claims.  The Veteran testified at a hearing in 
December 2008, and a transcript of his testimony is in the 
claims folder.  The Board is unaware of any additional 
evidence that is relevant to the Veteran's claim.  Therefore, 
the duty to assist has been met, and the Board will proceed 
with adjudication of the Veteran's appeals.  

New and Material Evidence for Service Connection

The Veteran contends that he has developed bilateral flat 
feet as a result of active service.  In the alternative, he 
argues that his service connected knee disabilities have 
contributed to the development of his flat feet.  The Veteran 
further contends that he has developed a low back disability 
secondary to his service connected knee disabilities.  He 
states that in 1995 his knees caused him to fall and injury 
his back at his place of employment.  The Veteran also 
believes that his gait has been altered as a result of his 
knee disabilities, and argues this may have caused his back 
disability. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 
38 C.F.R. § 3.310(b).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service. This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection. The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The record shows that entitlement to service connection for 
bilateral flat feet (pes planus) was initially denied in a 
January 2000 rating decision on the basis that the Veteran's 
claim was not well grounded.  However, as a result of the 
elimination of the well grounded requirement by the VCAA, 
claims that were denied on this basis between July 14, 1999 
and August 29, 2001 were entitled to be readjudicated on a de 
novo basis as if the previous denial had never been made.  
Holliday v. Principi, 14 Vet. App. 280 (2001).  

Therefore, the Veteran's claim for service connection for 
flat feet was readjudicated and denied in a September 2002 
rating decision.  This rating decision further denied 
entitlement to service connection for a back disability on a 
direct basis.  A May 2003 rating decision also denied 
entitlement to service connection for a back disability as 
secondary to the Veteran's service connected knee 
disabilities.  

The Veteran initiated an appeal of the September 2002 and May 
2003 rating decisions and a Statement of the Case was issued 
in July 2003.  However, the Veteran did not submit a 
Substantive Appeal of these issues.  Therefore, the decisions 
to deny service connection for flat feet and a back 
disability, to include as secondary to the service connected 
knee disabilities are final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.105(a), 20.200.

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that newly presented evidence is presumed 
to be credible for purposes of determining whether or not it 
is new and material.  Savage v. Gober, 10 Vet. App. 488 
(1997).

The Court has also stated that for the purpose of determining 
whether or not new and material evidence has been presented 
to reopen a claim, the evidence for consideration is that 
which has been presented or secured since the last time the 
claim was finally disallowed on any basis, and not only since 
the last time it was disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  However, the Board notes 
that this is the Veteran's first attempt to reopen his 
previously denied claims.

Flat Feet

The evidence considered by the September 2002 rating decision 
included the Veteran's service treatment records, VA 
examinations and treatment records dating from approximately 
1988 and continuing through the 1990's, various private 
treatment records, the Veteran's statements and contentions 
that his flat feet began during service and a VA examination 
of the feet dated August 2002.  VA treatment records dating 
from 1996 include diagnoses of pes planus and foot pain, and 
the August 2002 examination resulted in an impression of flat 
feet.  The September 2002 rating decision denied entitlement 
to service connection for bilateral flat feet on the basis 
there was no evidence of this disability during service, and 
no evidence that his current disability was the result of 
active service.  Therefore, material evidence in this case 
would be evidence not previously considered which purports to 
show a relationship between the Veteran's current bilateral 
flat feet and active service.  The Board also notes the 
Veteran's recent contentions that his flat feet are the 
result of his service connected knee disabilities.  
Therefore, evidence which purports to show a relationship 
between the knee disabilities and the flat feet would also be 
material.  

The evidence received since September 2002 includes VA 
treatment records dating from 2004 to 2008, records received 
from the SSA, and the Veteran's additional statements and 
testimony.  These records show that the Veteran continues to 
receive treatment for foot pain.  The Veteran's reports of 
radiation of his knee pain into the feet have at times been 
noted.  However, none of these records show treatment for or 
a diagnosis of flat feet during service, and none of these 
records contain an opinion that relates the development of 
the Veteran's bilateral flat feet to active service or to his 
knee disability.  Therefore, none of this evidence is new or 
material.  It is not new in that it merely demonstrates that 
the Veteran currently has foot pain and flat feet, which was 
already established at the time of the September 2002 rating 
decision.  It is not material in that none of the additional 
evidence contains a competent medical opinion that relates 
the Veteran's flat feet to either active service or to his 
service connected knee disabilities.  Therefore, as the 
Veteran has not received new and material evidence, his claim 
for service connection for bilateral flat feet may not be 
reopened.  

Low Back

The evidence considered by the September 2002 and May 2003 
rating decisions included the Veteran's service treatment 
records, VA examinations and treatment records dating from 
approximately 1988 and continuing through the 1990's, various 
private treatment records, the Veteran's statements and 
contentions that his back disability began during service, 
and a VA examination of the back dated February 2003.  The 
service treatment records noted some complaints of back pain, 
but his spine was normal on the March 1985 discharge 
examination.  The VA treatment records did not show 
complaints pertaining to the low back until the 1990s.  There 
was no medical opinion that related the Veteran's current 
back disability to active service, and a May 2003 VA examiner 
opined that the back disability was not related to the 
Veteran's service connected knee disabilities.  Therefore, 
material evidence for this issue would be evidence not 
previously considered which purports to show a relationship 
between the Veteran's current low back disability and to 
either his active service or his service connected knee 
disabilities.  

The evidence received since September 2002 and May 2003 
includes VA treatment records dating from 2004 to 2008, 
records received from the SSA, and the Veteran's additional 
statements and testimony.  These records show that the 
Veteran continues to receive treatment for low back pain, and 
some changes in the lumbar spine have been shown on magnetic 
resonance imaging (MRI) studies.  In addition, the Veteran 
testified that his knees gave out in 1995 while he was 
cleaning a machine at work.  He said this caused him to fall 
and injure his low back.  Similar contentions are contained 
in VA treatment records dated from 2006 to the present.  

The Board finds that the Veteran's testimony pertaining to 
his fall at work constitutes new and material evidence.  This 
contention is new because it was not considered by the 
previous rating decisions that denied the Veteran's claim.  
It is material in that it purports to show a relationship 
between the Veteran's service connected knee disabilities and 
his low back disability.  Finally, the Veteran is competent 
to state that he fell and that he experienced back pain after 
the fall and his testimony is presumed to be credible.  
Savage v. Gober, 10 Vet. App. 488 (1997).  Therefore, as new 
and material evidence has been received, his claim for 
service connection for a low back disability is reopened.  

The issue of entitlement to service connection for a low back 
disability on a de novo basis will be addressed in the remand 
section at the end of this decision.  

Reductions, Restorations and Increased Evaluations

The Veteran believes that the evaluations for his service 
connected knee disabilities are not sufficient to reflect the 
impairment they produce.  Moreover, he maintains that the 
reduction of the evaluations for each of his knee 
disabilities from 20 percent to 10 percent was improper and 
not supported by the evidence.  

The record indicates that the evaluations for the Veteran's 
right knee disability and left knee disability were each 
reduced from 20 percent disabling to 10 percent disabling in 
an October 2004 rating decision.  

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken, and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.  38 C.F.R. § 3.105(e).

When the evidence indicates that a condition has stabilized 
to the point that a particular rating has continued for a 
long period of time (five years or more), and an examination 
indicates improvement in the condition, the rating agency 
must review the entire record of examinations and the 
medical-industrial history in order to ascertain whether the 
recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement, including many skin 
diseases, will not be reduced on any one examination, except 
in those instances where all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  In arriving at a determination that there is 
material improvement in a physical or mental condition, the 
rating agency must consider whether the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344 (2008).

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to 
ratings which have continued for long periods at the same 
level (five years or more).  They do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Reexaminations disclosing improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344(c). 

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the Veteran's disability is also considered.  
Consideration must be given to the ability of the Veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  The Board acknowledges that a claimant may 
experience multiple degrees of disability that might result 
in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's knee disabilities are each evaluated by analogy 
to the rating code for bursitis.  This rating code states 
that bursitis is to be rated on limitation of motion of the 
affected areas as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5019.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

The rating codes for limitation of motion of the knee state 
that limitation of extension to 45 degrees is evaluated as 50 
percent disabling.  Limitation of extension to 30 degrees 
receives a 40 percent evaluation.  20 degrees of extension is 
evaluated as 30 percent disabling.  Limitation of extension 
to 15 degrees merits a 20 percent evaluation.  Limitation of 
extension to 10 degrees is evaluated as 10 percent disabling.  
Limitation of extension to 5 degrees is evaluated as 0 
percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

Flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.  

Separate evaluations may be assigned when there is loss of 
both extension and flexion of the knee.  VAOPGCPREC 9-04.

The October 1998 Board decision evaluated the Veteran's 
disability under the rating code for impairment of the knee 
based on recurrent subluxation or lateral instability.  
Impairment of the knee resulting in severe recurrent 
subluxation or lateral instability is evaluated as 30 percent 
disabling.  Moderate impairment of the knee due to recurrent 
subluxation or lateral instability is evaluated as 20 percent 
disabling.  Slight impairment merits a 10 percent evaluation.  
38 C.F.R. § 4.71a, Code 5257.

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The record shows that entitlement to service connection for 
the Veteran's right knee disability was established in a May 
1990 rating decision, and a zero percent rating was assigned 
from November 1988.  After the assignment of a temporary 
total evaluation, an August 1990 rating decision increased 
the evaluation to 10 percent, effective from March 1990.  A 
December 1996 rating decision established service connection 
for the left knee disability, and assigned a 10 percent 
evaluation effective from September 1996.  

In an October 1998 decision of this Board, the evaluations 
for the Veteran's right and left knee disabilities were each 
increased to 20 percent disabling.  A February 1999 rating 
decision implemented the decision of the Board, and assigned 
an effective date of September 23, 1996 for the 20 percent 
evaluations.  

In a May 2004 rating decision, it was proposed that the 20 
percent evaluations for each of the Veteran's knee 
disabilities be reduced to zero percent.  The Veteran was 
notified of the proposed reduction in a May 2004 letter.  
This letter informed the Veteran that the proposed reduction 
was based on a finding that his medical records showed 
improvement in his knee disabilities.  He was told that he 
could submit additional evidence in this matter, and that he 
had 60 days in which to submit the evidence.  The letter was 
mailed to the Veteran's address of record.  

Following the receipt of additional argument and evidence 
from the Veteran, an October 2004 rating decision implemented 
the proposed reduction.  However, the evaluations were each 
reduced to the current 10 percent rating instead of the zero 
percent rating that was originally proposed.  The 10 percent 
evaluations were effective from January 1, 2005.  

Based on the above, the Board notes that the procedures 
required by 38 C.F.R. § 3.105(e) prior to a reduction in 
evaluation have been met.  A rating decision with the 
proposed reduction was issued, the Veteran was notified of 
the proposed reduction by letter to his correct address, and 
he was provided with more than 60 days in which to submit 
additional evidence and argument.  The reduction did not 
become effective until much more than the 60 days after the 
end of the month in which he received notice of the proposed 
reduction.  The Board finds that the provisions of 38 C.F.R. 
§ 3.105(e) have been met.  

As the record demonstrates that the 20 percent evaluations 
for the Veteran's knee disabilities were effective from 
September 1996 and the reductions to 10 percent did not 
become effective until January 2005, these ratings were 
clearly in effect for more than five years, and the 
provisions of 38 C.F.R. § 3.344 apply.  

A review of October 1998 Board decision which granted the 20 
percent evaluations for the Veteran's knee disabilities shows 
that the increases were based on the findings of two VA 
examinations conducted in October 1996 and January 1998.  

The October 1996 examiner did not indicate whether or not the 
claims folder had been reviewed.  A history was obtained from 
the Veteran and included in the report.  The Veteran was 
noted to wear a brace on both knees.  He reported that he had 
pain most of the time, which was completely unanticipated.  
The range of motion was obtained, which showed 180 degrees of 
extension bilaterally.  Flexion was to 95 degrees on the 
right and 110 degrees on the left.  Motion of the knee 
produced some local tenderness and pain, and the Veteran 
indicated it felt as if the bones were grinding together.  An 
X-ray study was obtained, with the impression of 
radiographically normal knees.  The diagnoses were residual 
right and left knee injury.  The examiner did not state 
whether or not there was additional disability due to pain, 
weakness, excess fatigability or lack of coordination.  

The January 1998 VA examination does not indicate whether or 
not the Veteran's claims folder was reviewed.  The examiner's 
comments contain a reference to information that he believed 
would "probably" be mentioned in January 1990 surgical 
records, which suggests that the Veteran's records were not 
reviewed.  The examiner did conduct and report at length on 
an interview with the Veteran in which he obtained the 
Veteran's account of the history of his knee disabilities.  A 
physical examination was conducted, and the Veteran was noted 
to have 5 degrees of genuvalgus bilaterally.  The Veteran 
wore braces on both knees.  The range of motion showed zero 
to 95 degrees on the right side and zero to 110 degrees on 
the left side.  The Veteran was unable to completely relax 
his knees for the purposes of stress testing the joints.  The 
Drawer's sign was negative, but slight laxity of the medial 
collateral structures was noted bilaterally.  This diminished 
on extension and increased in flexion.  The Veteran was 
unable to relax his knees and complained bitterly of pain 
when stressing his knees bilaterally.  X-ray studies were 
obtained that revealed bilateral enlargement in the vicinity 
of the anterior tibial tubercle, but otherwise showed no 
pathological process.  The examiner did not state whether or 
not there was additional disability due to pain, weakness, 
excess fatigability or lack of coordination.  

On the basis of this evidence, the October 1998 Board 
decision determined that the Veteran had moderate impairment 
of each knee including laxity, and that this met the criteria 
for a 20 percent evaluation for each knee.  38 C.F.R. 
§ 4.71a, Code 5257.  

The evidence considered by the October 2004 rating decision 
that reduced the Veteran's knee evaluations to 10 percent 
included VA examinations dated February 2003 and April 2004, 
as well as VA treatment records dated from February 2003 to 
October 2004.  

The February 2003 examination does not indicate whether or 
not the Veteran's claims folder was reviewed by the examiner.  
The Veteran's history was obtained verbally and provided in 
the report.  The examiner noted that numerous X-rays had been 
made of the Veteran's back and joints in April of the 
previous year, which were normal.  On examination, the 
Veteran was noted to carry a cane in one hand and then the 
other.  He did not have a limp.  The knees appeared 
symmetrical, and the surgical scars of the right knee were 
healed.  Range of motion was from full extension to 135 
degrees of flexion bilaterally.  There was no crepitance, 
popping, or snapping noted.  There was no evidence of 
effusion and no evidence of ligamentous instability of either 
knee.  The impression of the examiner was that the knees were 
normal, and that there was no evidence of any disease or 
injury of either knee at that time.  X-ray studies were noted 
to have been ordered.  The examiner did not state whether or 
not there was additional disability due to pain, weakness, 
excess fatigability or lack of coordination.  

At the April 2004 VA examination, the examiner noted that he 
was to examine the Veteran for instability of his knees.  
Although the report does not state whether or not the claims 
folder was available for review, the examiner does note 
searching through the medical records in an attempt to locate 
the January 1990 surgical report.  The Veteran reported that 
he used his hinged braces daily and that these controlled his 
symptoms greatly.  He denied locking or swelling.  The 
Veteran reported that he mowed his yard.  He stated that he 
used a cane to walk the majority of the time, but he did not 
volunteer any information concerning flare-ups of discomfort 
in his knees.  On examination, there was no swelling, edema, 
or inflammation.  There was full flexion and extension 
bilaterally.  There was no crepitance and the patella was 
intact.  On examination of the ligaments, both knees were 
stable and there was no locking or excessive movement.  Very 
minimal tenderness was elicited medially on deep palpation in 
both knees, and no pain was elicited on range of motion 
examination.  The impression was patellofemoral syndrome, 
stable.  An X-ray study resulted in a further impression of 
normal radiographic examination of both knees.  

The Board finds that the reduction of the evaluations for the 
Veteran's knee disabilities was proper, and that restoration 
of the 20 percent evaluations is not warranted.  

The criteria of 38 C.F.R. § 3.344 were properly applied in 
this case.  The examinations on which the reductions were 
based were every bit as full and complete than those on which 
the 20 percent evaluations were authorized.  None of the 
examinations note that the claims folder was reviewed, 
although the April 2004 examination report notes that the 
examiner searched the records, which would indicate that they 
were available.  Similarly, the October 1996 and January 1998 
examinations did not discuss additional disability due to 
pain, weakness, excess fatigability or lack of coordination.  
Although the February 2003 examination also failed to discuss 
these factors, the April 2004 examination noted that the 
Veteran did not report any flare-ups.  Each of the 
examinations obtained a history from the Veteran, measured 
the range of motion of the knees, and tested the knees for 
instability.  In fact, it can be argued that the current 
examinations have the more accurate view of instability of 
the Veteran's knees, in that the January 1998 examiner 
reported that the Veteran would not relax his knees and allow 
for stability testing.  The Board can find no basis in which 
the current examinations were less full and complete than the 
previous examinations.  The Board also notes that the 
reduction was based on not one but two examinations.  

The Board further finds that the reductions are supported by 
the medical evidence.  Based on the January 1998 VA 
examination, the October 1998 Board decision found that the 
Veteran had moderate impairment of each knee due to laxity.  
However, both the February 2003 and April 2004 examinations 
were unable to find any evidence of ligamentous instability.  
Therefore, the Board can no longer find that the Veteran has 
moderate impairment due to laxity.  38 C.F.R. § 4.71a, Code 
5257.  

Similarly, the range of motion of the knees does not meet the 
criteria for a 20 percent evaluation.  In fact, the April 
2004 examination found that the range of motion was normal.  
The February 2003 report states that the range of motion 
bilaterally was from full extension to 135 degrees of 
flexion.  The April 2004 examiner noted that there was no 
pain on testing and that the Veteran did not report any 
flare-ups.  This report also noted that the Veteran could mow 
his lawn and be active with his grandchild.  In fact, the 
February 2003 examination diagnosed normal knees.  Therefore, 
as the evidence does not demonstrate limitation of flexion to 
30 degrees or extension to 15 degrees even with consideration 
of additional impairment due to pain, weakness, fatigability 
or incoordination, there is no basis for restoration of the 
20 percent evaluation for either knee.  38 C.F.R. §§ 4.40, 
4.59, 4.71a, Codes 5260, 5261.  

The Board has considered whether or not separate evaluations 
based on both limitation of flexion and extension were 
warranted at the time of the reductions.  However, as neither 
knee had a reduction in extension or flexion that would meet 
the criteria for a zero percent evaluation, separate 
evaluations were not warranted.  Similarly, there is no basis 
for a separate evaluation based on limitation of motion and 
instability, as the examinations on which the reduction were 
based failed to find any current evidence of instability.  


ORDER

New and material evidence has not been received to reopen a 
claim for service connection for bilateral flat feet; the 
appeal is denied. 

New and material evidence has been received to reopen a claim 
for service connection for a low back disability; to this 
extent only, the appeal is allowed. 

The reduction of the disability evaluation from 20 percent to 
10 percent, effective January 1, 2005, for a service-
connected right knee disability was proper, and restoration 
of the 20 percent evaluation is denied. 

The reduction of the disability evaluation from 20 percent to 
10 percent, effective January 1, 2005, for a service-
connected left knee disability was proper, and restoration of 
the 20 percent evaluation is denied. 


REMAND

A review of the Veteran's service treatment records shows 
that the Veteran was seen for complaints of low back pain on 
several occasions.  Although March 1985 complaints were 
apparently related to a kidney disorder, earlier records 
dated May 1984 show that the Veteran had continued pain in 
the back and increased pain with sitting and bending.  He was 
noted to have been placed on profile for back pain two weeks 
earlier.  The assessment was recurrent low back strain.  

Post service medical records dating from July 1991 also show 
complaints of back pain, with an assessment of lower back 
strain.  The remaining medical records show that the Veteran 
has been seen on a regular basis for back pain from 
approximately 1995.  He has a current diagnosis of lumbar 
degenerative disc disease.  

Although a February 2003 VA examination included an opinion 
as to whether or not the Veteran's back disability was 
related to a change of gait as a result of his knee 
disabilities, there is no opinion of record that addresses 
whether or not the current back disability is related to the 
low back strain in service, or whether his back disability 
was incurred or aggravated by his reported fall in 1995.  

The Veteran has not been afforded a VA examination in 
conjunction with his claim.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service. McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83. 

In this case, given the finding of recurrent low back strain 
in service and a similar diagnosis six years after service 
and the Veteran's contentions, the Board finds that the low 
threshold for showing that his disability may be associated 
with service has been met.  Therefore, the Veteran should be 
scheduled for a VA examination of his back to attempt to 
determine the nature and etiology of this disability. 

In addition, the evidence shows that the Veteran has not been 
afforded a VA examination of his service connected knee 
disabilities since 2004.  He also testified at his December 
2008 hearing that his disabilities were becoming worse.  The 
Board finds that he should be scheduled for an examination of 
his knees in order to obtain a description of his current 
symptomatology.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all required VCAA 
notification has been provided to the 
Veteran for each of the remaining issues 
on appeal. 

2.  The Veteran should be scheduled for a 
VA orthopedic examination or examinations 
of his back disability and knee 
disabilities.  The claims folder must be 
made available to the examiner for use in 
the study of this case, and the 
examination report must note that it has 
been reviewed.  All indicated tests and 
studies should be conducted.  The current 
findings regarding the Veteran's knee 
disabilities should be recorded, 
including the range of motion, evidence 
of laxity or instability, and any 
additional impairment that results from 
objective evidence of pain, weakness, 
excess fatigability or incoordination on 
repeated use or flare-ups.  As for the 
claimed low back disability, after the 
completion of the examination and review 
of the record, the examiner should 
attempt to express the following 
opinions:
1) Is it as likely as not (50 percent or 
greater probability) that the Veteran's 
current back disability is the result of 
an injury or incident during active 
service?  The examiner's attention is 
directed to the May 1984 finding of 
recurrent low back strain in formulating 
this opinion.  
2) Is it as likely as not that the 
Veteran's current low back disability is 
the result of or aggravated by (permanent 
increase beyond normal progression) a 
claimed 1995 work related accident and 
fall?  The Veteran's reported back 
symptomatology before and after the 1995 
fall may be utilized in reaching this 
opinion. 
The reasons and bases for all opinions 
must be included in the examination 
report.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The review should be based on 
both the rating criteria in effect at the 
time service connection was established 
for the Veteran's disability and under 
the new criteria that became effective in 
October 2008.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


